        Case: 5:20-cv-00898-BYP Doc #: 1 Filed: 04/24/20 1 of 6. PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

AMERICAN GENERAL LIFE                       )
INSURANCE COMPANY,                          )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )
                                            )         Civil Action No.
DENISE MAMULA PALUMBO,                      )
KATHERINE PALUMBO,                          )
JENNIFER PALUMBO, and                       )
KRISTEN PALUMBO,                            )
                                            )
       Defendants.                          )

                      COMPLAINT FOR INTERPLEADER RELIEF

       Plaintiff, American General Life Insurance Company, by its undersigned attorneys, hereby

files its Complaint for Interpleader Relief pursuant to Fed. R. Civ. P. 22(a) against Defendants

Denise Maluma Palumbo, Katherine Palumbo, Jennifer Palumbo, and Kristen Palumbo, and states

as follows:

                                            Parties

       1.     American General Life Insurance Company (“American General”) is a Texas

insurance company with its principal place of business in Houston, Texas.

       2.     Upon information and belief, Denise Maluma Palumbo (“Denise”) is a citizen and

resident of the State of Ohio, residing in Summit County, Ohio. Upon information and belief,

Denise is the former wife of Paul A. Palumbo (the “Decedent”).

       3.     Upon information and belief, Katherine Palumbo (“Katherine”) is a citizen and

resident of the State of Ohio, residing in Summit County, Ohio.




                                                1
        Case: 5:20-cv-00898-BYP Doc #: 1 Filed: 04/24/20 2 of 6. PageID #: 2



       4.       Upon information and belief, Jennifer Palumbo (“Jennifer”) is a citizen and resident

of the State of Ohio, residing in Summit County, Ohio.

       5.       Upon information and belief, Kristen Palumbo (“Kristen”) is a citizen and resident

of the State of Ohio, residing in Summit County, Ohio.

       6.       Upon information and belief, Katherine, Jennifer, and Kristen are the daughters of

the Decedent.

                                     Jurisdiction and Venue

       7.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). Complete

diversity of citizenship is present as Plaintiff is a citizen of the State of Texas and Defendants are

all citizens of the State of Ohio. Furthermore, as more fully set out below, the matter in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

       8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the Defendants

reside in Summit County, Ohio, which is in the Northern District of Ohio, Eastern Division

pursuant to 28 U.S.C. § 115(a)(1).

                                       Factual Background

       9.       On or about December 22, 1993, Paul A. Palumbo (the “Decedent”) purchased a

Universal Life Flexible Premium Adjustable Life Insurance Policy from The American Franklin

Life Insurance Company with a face amount of $100,000.00. See The American Franklin Life

Insurance Company Policy No. 0100009789 (the “Policy”), attached hereto as Exhibit A. The

Policy’s application listed the Decedent’s former spouse, Cynthia G. Palumbo, as the primary

beneficiary. See id. The Policy’s application listed “Children of Insured” as the contingent

beneficiaries. See id.




                                                  2
        Case: 5:20-cv-00898-BYP Doc #: 1 Filed: 04/24/20 3 of 6. PageID #: 3



       10.     On or about August 29, 2001, The American Franklin Life Insurance Company was

acquired by American General Corporation, and Plaintiff American General took over

administration of the Policy.

       11.     On or about August 29, 2011, American General received a Change of Beneficiary

Form for the Policy. See August 29, 2011 Change of Beneficiary Form, attached hereto as Exhibit

B. The August 29, 2011 Change of Beneficiary Form listed the Decedent’s three daughters,

Defendants Katherine, Jennifer, and Kristen, each as 33 1/3% primary beneficiaries. See id. The

August 29, 2011 Change of Beneficiary Form did not list any contingent beneficiaries. See id.

       12.     On or about December 17, 2013, American General received an online Request to

Change Beneficiary for the Policy. See December 17, 2013 Request to Change Beneficiary,

attached hereto as Exhibit C. The December 17, 2013 Request to Change Beneficiary listed the

Decedent’s then-fiancée, Defendant Denise, as the 100% primary beneficiary. See id. The

December 17, 2013 listed Children born of the insured, Paul A. Palumbo as the contingent

beneficiary. See id. Upon information and belief, Defendants Katherine, Jennifer, and Kristen are

the only children born of the Decedent.

       13.     Upon information and belief, the Decedent and Defendant Denise married on or

about September 13, 2014.

       14.     Upon information and belief, the Decedent died on November 21, 2019.

       15.     As a result of the death of the Decedent, the Policy’s death benefit of $100,000.00

became due and payable to the beneficiary or beneficiaries.

       16.     On or about December 30, 2019, counsel for Defendants Katherine, Jennifer, and

Kristen informed American General that they intend to challenge the validity of the December 17,

2013 Request to Change Beneficiary naming Defendant Denise as 100% primary beneficiary.




                                                3
        Case: 5:20-cv-00898-BYP Doc #: 1 Filed: 04/24/20 4 of 6. PageID #: 4



Defendants Katherine, Jennifer, and Kristen claim they are the rightful beneficiaries of the death

benefit due under the Policy.

        17.     On or about February 26, 2020, Defendant Denise submitted a claim for the death

benefit due under the Policy.

                                             Count One

                                         Interpleader Relief

        18.     American General incorporates Paragraphs 1-17 by reference.

        19.     As a result of the foregoing, there exists actual or potential rival, adverse, and

conflicting claims to the death benefit described above, and American General is unable to

discharge its admitted liability without exposure to multiple liability, multiple litigations, or both.

        20.     American General is an innocent stakeholder seeking to interplead funds into the

Court’s Registry to resolve conflicting claims and potential rights to the benefits due and owing

under the Policy.

        21.     American General neither has, nor claims, any interest in the death benefit under

the Policy and at all times has been willing to pay the death benefit to the person or persons entitled

to them.

        22.     American General should not be compelled to become involved in the dispute or

contentions of the competing claimants, and the competing claimants should be ordered to litigate

amongst themselves without further involvement of American General.

        23.     American General has in no way colluded with any of the parties named herein

concerning the matters of this case. American General has filed this Complaint for Interpleader

Relief of its own free will to avoid multiple liability, multiple litigations, or both.




                                                   4
        Case: 5:20-cv-00898-BYP Doc #: 1 Filed: 04/24/20 5 of 6. PageID #: 5



       24.     Contemporaneously with the filing of this Complaint for Interpleader Relief,

American General has moved for leave to deposit into the registry of the Court the benefits due

and owing under the Policy, plus accrued interest, if any.

       25.     American General alleges that it is entitled to interpleader relief pursuant to Fed. R.

Civ. P. 22(a), and further alleges that it is entitled to recover reasonable attorneys’ fees and costs

as a result of these proceedings.

                                         Relief Requested

       WHEREFORE, Plaintiff American General Life Insurance Company requests the

following relief:

       a.      That Defendants be enjoined from instituting or prosecuting against American

               General any proceeding in any state or United States Court or administrative

               tribunal relating to the death benefit payable under Policy Number 0100009789 and

               on account of the death of Paul A. Palumbo, and that said injunction issue without

               bond or surety;

       b.      That Defendants be required to make full and complete Answer to this Complaint

               for Interpleader Relief, and to set forth to which of them the death benefit, or any

               part thereof, rightfully belongs, and how they make their claims thereto;

       c.      That this Court determine and declare the rights of the Defendants to the death

               benefit due and owing under Policy Number 0100009789;

       d.      That this Court discharge American General of and from any and all further liability

               under Policy Number 010009789 and on account of the death of Paul A. Palumbo;

       e.      That this Court excuse American General from further attendance upon this cause

               and dismiss American General from this case, with prejudice;




                                                  5
       Case: 5:20-cv-00898-BYP Doc #: 1 Filed: 04/24/20 6 of 6. PageID #: 6



       f.     That this Court enter an order awarding American General its costs and attorneys’

              fees in connection with this action, to be deducted from the death benefit due and

              owing under Policy No. 010009789; and

       g.     That this Court grant American General such other and further relief as this Court

              deems just and equitable.

Dated: April 24, 2020                      Respectfully submitted,

                                           s/ Andrew T. Illig
                                           Andrew T. Illig (OH Bar No. 0093965)
                                           REMINGER CO., LPA
                                           101 West Prospect Avenue, Suite 1400
                                           Cleveland, Ohio 44115-1093
                                           Tel.: 216-687-1311
                                           Fax: 216-687-1841
                                           aillig@reminger.com

                                           Counsel for Plaintiff American General
                                           Life Insurance Company




                                              6
